386 F.3d 938
Ramiro CORNEJO-BARRETO, Petitioner-Appellant,v.W.H. SIEFERT, Warden of the Metropolitan Detention Center, Respondent-Appellee.
No. 02-56605.
United States Court of Appeals, Ninth Circuit.
Filed October 19, 2004.

Craig M. Wilke, Deputy Federal Public Defender, FPDCA-Federal Public Defender'S Office (Santa Ana), Santa Ana, CA, for Petitioner-Appellant.
Douglas N. Letter, DOJ-U.S. Department of Justice, Washington, DC, for Respondent-Appellee.
Before: SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges1 of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judge O'Scannlain is recused